Citation Nr: 1336430	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from January 2004 to April 2005, during the Gulf War Era.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 30 percent. 

The Board notes that subsequent to the Veteran filing a timely notice of disagreement, the RO received additional evidence and reconsidered the claim. In a January 2012 rating decision, the RO increased the evaluation rating for PTSD from 30 percent to 50 percent, effective May 9, 2007- the date of the original claim.

Although the Veteran initially requested a Board hearing via video teleconference, he later cancelled this request in correspondence received in September 2011 and as such his request is considered withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file has been completed to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as sleep impairment, hypervigilance, mild memory problems, and depression, all resulting in moderate social and occupational impairment with reduced reliability and productivity. Symptoms resulting in occupational and social impairment with deficiencies in most areas has not been shown.  

2.  The rating criteria for mental disabilities reasonably describe the Veteran's disability level and symptomatology, and there are no unusual or exceptional factors that render the application of the schedular criteria standards impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) have not been met or approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411 (2013).

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant case, the claims file contains service treatment records, reports of VA post-service outpatient treatment from the Tuscaloosa, Huntsville, Guntersville, and Birmingham VAMC's from May 2007 to January 2012, reports of VA examinations from August 2009 and November 2007, and private medical records from the Marshall Medical Center North (MMCN). The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004); See also 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

Further, VA provided the Veteran PTSD examinations in August 2009 and November 2007 and obtained medical opinions as to the diagnosis and severity of the Veteran's PTSD. The record reflects that the VA examiner on both occasions was a clinical psychologist that expressed familiarity with the Veteran's disability picture, reviewed the contents of the Veteran's claims file, conducted required examinations, answered all the questions posed in the examination requests, and rendered opinions that are well-reasoned and consistent with the evidence of record. Therefore, the VA examinations are deemed to be adequate for rating purposes.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claim has been obtained. Accordingly, the Board will address the merits of the claims.




Law and Regulations- Increased Rating for PTSD

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings." Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Upon review, Diagnostic Code 9411 is deemed by the Board to be the most appropriate code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule. Therefore, rating under another diagnostic code would not produce a different result.

The General Rating Formula for Mental Disorders provides, in pertinent part:

50 percent- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent- Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

100 percent- Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory 

loss for names of close relatives, own occupation, or name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Analysis - Increased Rating for PTSD

Initially, the Board notes that all of the evidence in the veteran claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.

As discussed above, a November 2007 rating decision granted the Veteran service connection for PTSD and assigned a disability rating of 30 percent, effective May 9, 2007- the date of claim for service connection. The Veteran appealed that initial rating, contending that the 30 percent rating does not accurately depict the severity of his disability. Subsequently, the RO received additional evidence in August 2009 and reconsidered the claim. In a January 2012 rating decision the RO increased the initial rating to 50 percent, effective May 9, 2007. The Veteran still disagrees with the increased rating and through his representative, has requested an additional VA PTSD examination to assess the current severity of his disability solely due to the passage of 4 years time since his last VA PTSD examination.

The Veteran contends that while on a tour of duty in Iraq during the Gulf War, he experienced frequent enemy mortar attacks, lost sight in his right eye due to being forced to take cover during an attack, was responsible to transporting dead and wounded soldiers, and witnessed close friends dying in front of him. The alleged stressors were considered to be consistent with the Veteran's combat experience and therefore were conceded by VA.

In support of his claim, the Veteran's wife, sister, and long time friend submitted written statements addressing the symptomatology that the Veteran has been exuding throughout the years. The wife's multiple statements allege that the Veteran suffers with anger, depression, sleep impairment, nightmares, forgetfulness, and paranoia when in crowded settings. She also states that the Veteran was approved for inpatient treatment for his PTSD, however treatment records show that the Veteran decided to withdraw from the program after three days. The Veteran's sister, also his employment manager, submitted a written statement in September 2011 that alleges that the Veteran struggles with mental clarity, passes out, brain zaps, and bad dreams. The Veteran's friend provided a statement in January 2009 that stated that they had been friends for 20 years, that the Veteran now found it difficult to do day to day activities, that he suffers from anxiety and stress, and that he has lower concentration abilities than before. Additionally, in his April 2008 notice of disagreement, the Veteran alleged that he suffered from panic attacks more than once per week, that he had difficulty concentrating, and that he had short and long term memory loss.

While the Veteran and his wife and friend are competent to offer lay evidence regarding the symptomatology that they experience or observe, they are not deemed competent to offer the severity of a disability for rating purposes. They lack the required knowledge and education to make a clinical determination of worsening. Furthermore, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After careful review of the Veteran's service treatment records, they reveal no indication that Veteran was suffering from PTSD or associated symptoms during the period of his active service.

The Veteran was afforded an initial VA PTSD examination in November 2007 to determine the existence of a psychiatric disability and the severity of such. During that examination, the Veteran reported having a normal family structure and environment during his childhood, he described a good relationship with his peers and participation in school activities. He reported that he had a good relationship with his current wife and children. The examiner noted the Veteran had no current social relationships, that he had an altercation with a co-work that resulted in probation, and that the Veteran denied any suicidal thoughts. He noted that the Veteran was neatly groomed, that his mood was depressed, that his sleep was impaired, and that there were no panic attacks. Lastly, the Veteran reported hypervigilance and startled response. The examiner determined that there was no total occupational or social impairment and that the Veteran was currently employed on a full-time basis. He rendered a diagnosis of PTSD and recorded a GAF score of 60, indicating moderate symptoms. Such examination resulted in the grant of service connection (due to his combat military exposure) and a 30 percent disability rating.

The Veteran was afforded a second VA PTSD examination in August 2009 by the same VA examiner. During this examination, the Veteran appeared to be well groomed, had normal affect, and had a good mood. The examiner noted that the Veteran's attention was intact and that he had no delusions and understood the outcome of his behavior. The Veteran reported sleep impairment. There were no indications of panic attacks, hallucinations, suicidal thoughts, or obsessive behavior. His memory was recorded as good. Again, the examiner diagnosed PTSD and recorded a GAF score of 55, indicating moderate symptoms. There was no total occupational or social impairment and the Veteran's symptoms did not result in deficiencies in thinking, judgment, family relations, mood, or work. However, there was reduced productivity and reliability due to such symptoms as hypervigilance, exaggerated startle response, and irritability. The Veteran's disability rating was subsequently increased to 50 percent in a January 2012 rating decision, effective May 9, 2007- the date of the original claim.

The Veteran's VA out-patient treatment records from May 2007 to January 2012 show routine treatment for PTSD. Specifically, they reveal GAF scores ranging from 45-55, and an ongoing history of hypervigilance, sleep disturbances, social isolation, nightmares, startled response, depression, and denial of any suicidal thoughts. Records from July to October 2007 reveal that the Veteran had a full range attention span, fair concentrations, appropriate insight, and no impairment of executive functioning. Furthermore, the treatment records indicated that the Veteran was taking medications to control his PTSD symptoms. Most recently, the 2012 treatment records from the Guntersville VAMC reveal that the CPT program has improved his PTSD symptoms and noted that such symptoms are beginning to decrease.

A review of the Veteran's private treatment records from the MMCN reveal that in October 2009 the Veteran received treatment for complaints of dizziness, headaches, leg cramps, and lightheadedness. It is noted that the records suggest that a recent medication change may have been the cause of such symptoms. 

In this case, the Veteran has not reported receiving any more recent treatment specifically for his PTSD and there is no objective evidence suggesting an increase in the disability's severity has occurred as compared to the prior VA examination findings. In fact, the most recent VA treatment records show evidence that the Veteran's PTSD symptoms have shown improvement. Again, the recent Guntersville VAMC treatment records show that the CPT program that the Veteran completed has helped to improve his symptoms and that those associated symptoms are decreasing. 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. The examination reports are thorough and supported by the other evidence of record. There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by a neutral, skilled provider who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorder. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As stated above, the 70 percent evaluation for a psychiatric disability is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The VA examination reports do not tend to show this level of impairment. The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous. The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned. Id. 

In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment with deficiencies in most areas such as work, family, judgment, thinking, mood, school, or family relations, as necessary to warrant a 70 percent rating. In fact, the August 2009 examination specifically noted such and indicated that the Veteran's functional status and quality of life were only moderately affected by his PTSD symptoms. Furthermore, the VA examination reports indicate that no suicidal ideation or thoughts were present within the Veteran. Also, during both examinations, the Veteran was noted to be well and neatly groomed, certainly indicating that a neglect of personal hygiene was not present. Lastly, intermittently illogical speech is an example of a symptom warranting 70 percent rating in when coupled with other severe symptoms, however, in this case, the Veteran's speech was recorded as "clear" during both VA examinations. 

As for occupational impairment, the Veteran reported that he has successfully maintained full time employment. As such, the Board finds that based on the Veteran's work history, he does not have deficiencies in occupational functioning as contemplated for a 70 percent rating, nor occupational impairment warranting an 100 percent rating.

As for social functioning and impairment, the Board observes that the Veteran alleges that his social group is not expansive. However, the record reflects that the Veteran reports a good relationship with his spouse and children, and that he maintains a relationship with his sister.

Following a review of the evidence of record, the greater weight of the evidence demonstrates that the Veteran's impairment, due to his service-connected PTSD, is contemplated by the 50 percent disability rating currently assigned. The overall disability picture is more consistent with that shown through medical evidence and more closely approximates the 50 percent rating. For the reasons stated herein, the Board finds that the Veteran's broad allegations of endurance of symptoms consistent with a higher disability rating have not been objectively demonstrated by the record as a whole, therefore, the VA examinations and VA treatment records are afforded greater probative weight than the Veteran's lay evidence.

Therefore, the Board concludes that the symptoms and manifestations of his PTSD as shown during the VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent. See 38 C.F.R. § 4.7. 

Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal. For this reason, staged ratings are not applicable. See Hart, 21 Vet. App. at 505.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Director of the Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports multiple psychiatric symptoms, some of which include sleep impairment, hypervigilance, memory impairment, and depression. The current 50 percent rating contemplates these and other psychiatric symptoms. Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The preponderance of the evidence is against the Veteran's claim for increase, and thus, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102, 4.3. Accordingly, the appeal in this matter must be denied.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


